RECEIVED

OCT 22 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
TEN olticr Ge USI ALEXANDRIA DIVISION
ME TE OSTA, LOUISIANA IvI
DERECK D. TAYLOR, JR., CIVIL DOCKET NO. 1:19-CV-164-P
Plaintiff
VERSUS JUDGE DRELL
J. MORROW, ET AL, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 25), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Complaint and Amended Complaint (Docs. 1, 20) are
hereby DISMISSED WITHOUT PREJUDICE pursuant to Rule 41 of the Federal
Rules of Civil Procedure.

pi»
SIGNED this 2-2 day of October 2019, at Alexandria, Louisiana.

“JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT

 
